5 N.Y.3d 873 (2005)
SHARON ZEHNICK, Appellant,
v.
MEADOWBROOK II ASSOCIATES, Defendant and Third-Party Plaintiff-Respondent.
NICHOLAS J. TOZZI, JR., Individually and Doing Business as NICK TOZZI FORKLIFT SERVICE & REPAIR, Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Submitted September 12, 2005.
Decided November 21, 2005.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that reversed so much of Supreme Court's order as granted appellant's motion to amend her complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.